Citation Nr: 1729356	
Decision Date: 07/26/17    Archive Date: 08/04/17

DOCKET NO.  16-04 728	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for heart disease, to include as secondary to service-connected anxiety disorder. 


REPRESENTATION

Appellant represented by:	Pennsylvania Department of Military and Veterans Affairs


ATTORNEY FOR THE BOARD

K. Vuong, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1942 to September 1945.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2015 rating decision of the Regional Office (RO) of the Department of Veterans Affairs (VA) in Philadelphia, Pennsylvania which denied service connection for coronary artery disease, supraventricular arrhythmia, cardiomyopathy, and hypertensive heart disease, s/p myocardial infarction.

Given the various heart conditions of record, the Board has recharacterized the claim as shown on the title page.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009); Brokowski v. Shinseki, 23 Vet. App. 79, 86-87 (2009).

In January 2016, the Veteran requested a Board hearing without specifying the type of hearing.  After a letter seeking clarification of the venue was sent to him in June 2017; the Veteran withdrew his hearing request that month.  His hearing request is considered withdrawn.  38 C.F.R. § 20.704(e) (2016).  

A motion to advance this appeal on the Board's docket has been raised by the Board's Acting Vice Chairman.  The undersigned is granting the motion and advancing the appeal on the docket based upon advanced age.  38 C.F.R. § 20.900(c) (2016) ("advanced age" is defined as 75 or more years of age).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that his service-connected anxiety disorder has either caused or aggravated his heart conditions.  See March 2015 notice of disagreement; January 2016 substantive appeal.  

In support of his claim the Veteran submitted a disability benefits questionnaire (DBQ) completed in July 2014by his private treating cardiologist, Dr. L.  In the DBQ, Dr. L. noted that the Veteran had several conditions including coronary artery disease, hypertensive heart disease, congestive heart failure and myocardial infarction.  Dr. L. indicated that the Veteran's anxiety attacks raise his heart rate and worsen his angina.  She further opined that the Veteran's anxiety disorder contributes to his increased heart rate and blood pressure leading to increased demand- perfusion ischemia.  

In February 2015, a VA medical examiner opined that the Veteran's heart condition is not caused by his service-connected anxiety.  The examiner did not, however, address whether the Veteran's heart disease was aggravated by his anxiety disorder.  To the extent that the examiner failed to discuss aggravation, the opinion is inadequate.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

In addition to the above, the Board notes more evidence was added to the file after the February 2015 VA opinion.  This evidence includes additional medical treatises submitted by the Veteran in March 2015 and an additional treatment record from Dr. L. dated in January 2016.  The evidence submitted by the Veteran include articles from the American Heart Association, the Mayo Clinic, Medline Plus, the Europe PMC Funders Group, and a private clinician affiliated with Johns Hopkins - all of which discuss a correlation between heart disease and stress and anxiety.  This evidence is pertinent to the appeal and must be considered by the VA examiner in formulating the requested nexus opinions.  See Green v. Derwinski, 1 Vet. App. 121(1991)(a medical examination provided must be thorough and contemporaneous and consider prior medical examinations and treatment); see also Stefl v. Nicholson, 21 Vet. App. 120 (2007).  

The Board further notes that copies of Dr. L.'s treatment files do not appear to be of record.  VA has a duty to assist includes reasonable efforts to obtain private medical records.  See 38 C.F.R. § 3.159.  On remand, medical records from Dr. L. should be obtained.  

Finally, the Board notes that there is an indication in the file that the Veteran may be in receipt of benefits from the Social Security Administration (SSA).  See. VA medical record dated in August 1997.  The duty to assist requires VA to obtain relevant SSA records.  Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  It is unclear whether the Veteran is in receipt of SSA disability benefits and, if so, what disabilities form the basis of those benefits.  Upon remand, the RO should take appropriate action to determine if the Veteran receives SSA disability benefits related to his claimed heart disabilities and/or his anxiety disorder and if so, take appropriate steps to obtain those records.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the Veteran and ask whether he receives SSA disability benefits related to his claimed heart disabilities and/or his anxiety disorder.  If so, take appropriate steps to obtain those records.  If the records are unavailable, document the claims file and notify the Veteran in accordance with 38 C.F.R. § 3.159 (e) (2016).

2.  Contact the Veteran and request that he identify all private providers who have treated his heart disabilities, to specifically to include Dr. L.  After obtaining authorization, obtain any and all outstanding, non-duplicative records.  If the records are unavailable, document the claims file and notify the Veteran in accordance with 38 C.F.R. § 3.159 (e) (2016). 

3.  Obtain complete VA treatment records since April 2017.  

4.  Return the claims file (with all additional evidence obtained as directed on remand) along with a copy of this Remand, to the February 2015 VA examiner for an addendum opinion.  If that examiner is not available, another qualified examiner should provide the opinion.  After review of the claims file, the examiner is to answer the following questions.  A physical examination is not required unless the examiner deems it necessary.

a) The examiner is asked to identify all heart conditions found on examination, and during the appeal period as noted in the medical records immediately prior to and since the claim was filed in August 2014 to include, but not limited to: coronary artery disease, hypertension, ischemic cardiomyopathy.  

b) With respect to the identified heart conditions, is at least as likely as not (a 50 percent or better probability) that any of these conditions were either proximately caused by or aggravated by the Veteran's service-connected anxiety disorder? 

The examiner should note that this question requires two opinions: one for proximate causation and a second for aggravation.  The term "aggravation" means a permanent worsening of a disability beyond its natural progression.  If aggravation is found, then, to the extent possible, the examiner should establish a baseline level of severity for the heart conditions prior to aggravation by the service-connected anxiety disorder.

The examiner must discuss the underlying rationale for all opinions expressed, whether favorable or unfavorable.  In rendering the requested opinions, the examiner is to consider all pertinent medical and other objective evidence; to specifically include the July 2014 DBQ completed by Dr. L. and the medical treatise articles indicating an association between stress/anxiety and heart disease.

If the examiner cannot provide an opinion without resort to speculation, then he or she must thoroughly explain why this is so.

5.  Thereafter, readjudicate the appeal.  If the claim remains denied, issue a supplemental statement of the case and give the Veteran and his representative an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2015), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



